UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6609


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRYAN FERRELL, a/k/a BJ, a/k/a BJ Homie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:18-cr-00391-LO-1)


Submitted: November 19, 2021                                 Decided: December 2, 2021


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Ferrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryan Ferrell appeals the district court’s order denying his motion for

compassionate release. We have reviewed the record and conclude that the district court

did not abuse its discretion denying Ferrell’s motion because it adequately considered the

18 U.S.C. § 3553(a) factors. See United States v. High, 997 F.3d 181, 186 (4th Cir. 2021).

Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2